Citation Nr: 0729106	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$15,464.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from January 1998 to 
January 1990, with later Reserve service. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
mental illness, and a February 2002 rating decision that 
denied a TDIU, and a November 2003 decision that denied a 
waiver of recovery of overpayment of compensation benefits of 
$15,464.50.  The waiver of overpayment issue comes before the 
Board on appeal from a November 2004 decision by the RO 
Committee on Waivers and Compromises (Committee).


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's current acquired psychiatric disorder was 
incurred or aggravated during active duty, nor may it be so 
presumed.  

2.  The veteran's service-connected disabilities warrant a 
combined evaluation of 70 percent; however, the competent 
medical evidence does not demonstrate that service-connected 
disability precludes him from securing or following a 
substantially gainful occupation.

3.  The veteran has been charged with an overpayment of VA 
compensation of $15,464.50.

4.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt.

5.  Recovery of the overpayment by the VA would not be 
against equity and good conscience.
CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

3.  Waiver of recovery of overpayment of VA compensation 
benefits in the original calculated amount of $15,464.50 is 
precluded.  38 U.S.C.A. §§ 101(13), 5302, 5313 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.4, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records include reports of 
medical examinations conducted in January 1990, March 1990, 
April 1992 and May 1992.  The reports show that psychiatric 
examination of the veteran was normal and identify no 
pertinent defects or diagnoses.  Reports of medical history 
dated in January 1990, March 1990, April 1992 and May 1992 
are negative for pertinent complaints and pertinent summaries 
or elaborations, providing evidence against this claim.  

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because the claimed condition was 
not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because it was not seen within one year 
of the veteran's separation from service, presumptive service 
connection is not warranted.

Current treatment records from the veteran's incarceration 
show a diagnosis of depressive disorder, NOS; symptoms 
including depression and hallucinations; and treatment 
including psychiatric medication.  These records, overall, 
are evidence against service connection on a direct basis 
because they include no nexus opinion or evidence linking the 
veteran's current complaints to service.  38 C.F.R. §§ 3.303, 
3.304.  Further, they indicate no association between service 
and the disorder at issue, providing more evidence against 
this claim.  Simply stated, there is nothing to indicate the 
disorder was caused by service.  The post-service medical 
record is found to provide evidence against this claim as it 
indicates a disorder that began many years after service with 
no connection to service. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007 ). 

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
in his service medical records and the lack of any medical 
opinion linking or indicating a link to service.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2006).

The veteran's service-connected disabilities are pes planus 
with plantar fasciitis, evaluated as 30 percent disabling; 
right ankle inversion sprain, evaluated as 20 percent 
disabling; left ankle inversion sprain, evaluated as 20 
percent disabling; lumbosacral strain, evaluated as 10 
percent disabling; and hyperextension injury, right thumb, 
major, evaluated as noncompensable.  The combined evaluation 
is 70 percent, which satisfies the initial schedular 
requirements for consideration of a TDIU rating.  38 C.F.R. § 
4.16(a).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims (Court) indicated that the Board 
cannot deny the veteran's claim for total rating based on 
individual unemployability without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  

In this case, the veteran has not worked in over a decade.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disabilities caused his unemployment.  He has submitted, or 
identified the source of, no treatment or employment records 
showing that any of his service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation.  

In connection with a 1997 claim for a TDIU, the veteran 
stated he had last worked in 1995 as a dog handler for a 
county dog pound.  Correspondence from that county's animal 
services department, however, related that there was no 
record of the veteran ever having worked there.  In 
connection with this current TDIU claim, the veteran 
identified the date of his last employment as April 1994.  He 
did not identify any past employers.  

The facts in this case also suggest that the veteran's 
unemployment is due to incarceration and is not the result of 
his service-connected disabilities.  Evidence in the record 
reflects that in 2001 the veteran was enrolled in a VA 
vocational rehabilitation program.  This fact demonstrates 
that employment was realistic and feasible, providing 
evidence against this claim.  In a June 2001 decision, 
however, a VA Vocational Rehabilitation Counselor 
discontinued the veteran's vocational rehabilitation program, 
effective July 2001.  The correspondence explained that the 
veteran was incarcerated and therefore "not feasible for an 
employment goal."  

The Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disabilities.  The Board finds that the post-
service medical record provides evidence against this claim 
that the veteran's service connected disorders, standing 
alone, have caused the veteran to be unemployed.  Extensive 
treatment records are found to indicate the limited nature of 
the service connected disorders, undermining the current 
evaluations, let alone providing a basis for a TDIU. 

It is important for the veteran to understand that a 70 
percent evaluation, by definition, would limit his ability to 
obtain certain jobs.  However, it can not be said that his 
service connected disorders have caused him to become totally 
unable to obtain employment.

The veteran also has several nonservice connected disorders, 
including a self-inflicted gunshot wound, clearly impacting 
his ability to work and undermining his claim that it is his 
service connected disorders that have caused his 
unemployment.  The Board can not take into consideration 
disabilities that the veteran may have that are not related 
to his service.  In any event, the veteran is currently 
serving a life sentence. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a TDIU rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Waiver of Recovery of Overpayment

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who is rated 20 percent or more shall 
receive the rate of compensation payable under 38 U.S.C.A. § 
1114(a), which equates to a 10 percent disability payment.  
In this respect, an overpayment can arise if the veteran 
fails to notify the VA of his incarceration.

The record shows that in December 1998 correspondence, VA 
informed the veteran that benefits would be reduced upon 
incarceration in a Federal State or local penal institution 
in excess of 60 days for conviction in a felony.  It also 
informed the veteran that the law provided severe penalties 
for fraudulent acceptance of payment to which one is not 
entitled.  

In April 200 and May 2001 correspondence to the VA Vocational 
Rehabilitation program, the veteran noted he was 
incarcerated.  A June 2001 Hillsborough County Sherriff's 
Office charge report provides that the veteran had been 
charged with attempted first degree murder.  

A February 2002 Report of Contact provides that a person at 
the veteran's address stated the date of his incarceration 
was in October 2001.   

In February 2002 correspondence, the RO informed the veteran 
that it had received evidence indicating he was currently 
incarcerated following conviction of a felony.  It proposed a 
reduction of the veteran's benefits from the 70 percent to 
the 10 percent rate, effective December 20, 2001.  In 
February 2003 correspondence, the RO informed the veteran 
that a June 2002 hearing with his representative did not 
change the proposal, and his benefits had been reduced 
effective December 20, 2001.  

In November 2003 correspondence, the veteran states that he 
informed VA of his incarceration in approximately January 
2002.  

In November 2003, the Committee denied a waiver for 
overpayment of $15,464.50.  The Committee found that the 
veteran knowingly received benefits while not reporting his 
incarceration.  The Committee concluded that he acted in bad 
faith.  A March 204 statement of the case overturned the 
finding of bad faith but nevertheless denied a waiver.  

The Board does not find any indication of fraud, 
misrepresentation, or bad faith on the veteran's part that 
would preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.965(b).  In this regard, the veteran 
does not appear to have misinformed VA about his 
incarceration for a felony.  Evidence in the veteran's 
Vocational Rehabilitation folder demonstrates that the 
veteran informed VA of his incarceration, and VA was aware of 
the pending felony charges in June 2001.  Accordingly, the 
evidence of record does not show fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment.  It simply appears that the veteran made a 
mistake, which is not "fraud".

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

With respect to fault of the debtor, the veteran did not 
notify VA of his actual conviction for a felony, or initially 
notify the VA of the October 2001 beginning of incarceration 
for that felony, although he contends that he eventually 
spoke with VA in approximately January 2002.  The veteran was 
previously advised that his benefits would be reduced upon 
evidence of incarceration due to a conviction for a felony.  
Consequently, there is some fault of the veteran in the 
creation of the overpayment.

With respect to undue hardship, VA observes that the veteran 
is incarcerated for the rest of his life.  All of his daily 
needs are provided by the State of Florida.  This situation 
will not change for the remainder of the veteran's life.  
Recovery of the overpayment would not cause the veteran any 
hardship or deprive him of any basic necessities.

With respect to defeating the purpose of VA benefits, the 
purpose of VA disability compensation is to provide financial 
support to disabled veterans and their dependents, and since 
the veteran erroneously received $15,464.50 during his 
incarceration, recovering these benefits to which the veteran 
was not entitled by law does not defeat the purpose of the 
benefits.  In addition, as the overpayment of compensation 
benefits is a valid debt to the government, there is no 
reason that the veteran should not accord the government the 
same consideration that he would accord private creditors.  
Simply stated, the VA would like money back from the veteran 
that he should not have received in the first instance, 
nothing more and nothing less. 

With respect to unjust enrichment, it is not equitable for 
the veteran to retain benefits that have been erroneously 
provided.  To waive recovery and allow the veteran to retain 
the benefits would result in an unfair gain to the veteran.  
The veteran's conviction of a felony rightly precludes his 
entitlement to VA benefits while incarcerated under the law.

Finally, the Board finds no indication or allegation that the 
veteran relied on VA compensation benefits with consequent 
relinquishment of a valuable right or incurrence of a legal 
obligation.  The record reveals no other factors that would 
make recovery of the overpayment inequitable.

In conclusion, the Board finds that recovery of the 
overpayment of VA compensation benefits would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  Therefore, waiver of recovery of the overpayment in 
the amount of $15,464.50 is denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The VCAA is not applicable to claims for waiver of recovery 
of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) 
(the VCAA does not apply to a waiver).  Thus, any discussion 
as to VCAA compliance is not required for this issue.

With respect to the remaining issues, the RO sent 
correspondence in May 2001 and September 2003 that discussed 
the particular legal requirements and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Federal Circuit has held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) with respect to the veteran's 
service connection claim.  However, the outcome of the 
veteran's service connection claim hinges on what occurred, 
or more precisely what did not occur, during service.  In the 
absence of evidence of in-service psychiatric complaints, 
treatment or diagnosis, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  In light of the foregoing, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

Service connection for an acquired psychiatric disorder is 
denied.

A TDIU rating is denied.

Waiver of recovery of overpayment of compensation benefits in 
the original calculated amount of $15,464.50 is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


